Citation Nr: 1451333	
Decision Date: 11/19/14    Archive Date: 11/26/14

DOCKET NO.  09-17 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a right shoulder disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fields, Counsel
INTRODUCTION

The Veteran had active service from October 2000 to February 2006.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a Regional Office (RO) rating decision provided in November 2007.  In November 2011, the Veteran testified at a Board hearing held at the RO.  In March 2012, the Board remanded the case for additional development.  


FINDINGS OF FACT

1.  The Veteran has had persistent and recurrent symptoms since injuring his right knee in active service, and the current disability has been linked to service.

2.  The Veteran has had persistent and recurrent symptoms since injuring his right shoulder in active service, and the current disability has been linked to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee disability are met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).

2.  The criteria for service connection for a right shoulder disability are met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran has made competent reports of a right knee injury during service in 2002, and a right shoulder injury during service in 2005, with continued pain and other symptoms after those injuries.  A fellow service member and the Veteran's wife, both of whom knew the Veteran during these periods, also provided competent statements to support the timing of his injuries and symptoms, which are generally consistent with the Veteran's reports and his available service records.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Although the Veteran's service treatment records are unavailable, he has provided copies of a sick call slip for his right knee injury in September 2002 with directions for light duty for one day, and a physical profile for the right shoulder secondary to suspected impingement in June 2005.  The Veteran did not seek post-service treatment; however, lay statements may not be rejected due solely to a lack of medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  

The May 2012 VA examiner diagnosed current chronic sprain/strain of the right knee and shoulder, with normal x-rays.  The examiner also opined that the current disabilities were the result of the Veteran's in-service injuries, based on consideration of the available lay and medical evidence.  Resolving doubt in the Veteran's favor, the criteria for service connection are met.  38 C.F.R. § 3.303.


ORDER

Service connection for the current right knee disability is granted.

Service connection for the current right shoulder disability is granted.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


